Citation Nr: 0513867	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  03-08 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to reimbursement of unauthorized private 
hospitalization from January 5 to January 7, 2002.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1960 to July 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision by the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Bay Pines, Florida, which denied the veteran's request for 
reimbursement of unauthorized medical expenses.  The claims 
file is under the jurisdiction of the St. Petersburg Regional 
Office (RO).

During the course of the appeal, VA authorized payment of the 
veteran's initial day of private hospital stay (January 4, 
2002).  Hence, the issue on appeal is as framed on the title 
page of this decision.

The Board notes that the veteran initially requested a 
hearing before the Board to present testimony on the issue 
submitted for appellate review.  However, in February 2005, 
the VAMC received the veteran's written request to withdraw 
his hearing request.

The appeal is REMANDED to the agency of original jurisdiction 
via the Appeals Management Center (AMC), in Washington, D.C.  
VA will notify the veteran if further action is required on 
his part.

REMAND

The veteran is seeking reimbursement for medical expenses 
incurred for emergency services at a private medical facility 
in January 2002.  The Board observes that the record on 
appeal is not yet complete.  Treatment records of the 
veteran's private hospital stay have not been associated with 
the claims file.  An effort must be made to obtain them.

Additionally, the August 2002 VA medical opinion of record 
indicates that the veteran's primary care physician at the 
Bay Pines VA Medical Center (MC) wrote a progress note 
addendum, dated in June 2002, stating he "advised 
hospitalization."  This progress note is not of record and 
also should be retrieved.  

Although the May 2002 statement of the case notified the 
veteran of the law regarding reimbursement for emergency 
medical expenses, it does not otherwise appear that the 
veteran has received proper notice under the Veterans' Claims 
Assistance Act of 2000 (VCAA).  The Act requires VA to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  See 38 
U.S.C.A. § 5103 (West 2002).  The United States Court of 
Appeals for Veterans' Claims (Court) has held that this 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  

In addition, the record is incomplete with respect to 
documentation that the veteran was seen in the VA emergency 
room on January 3, 2002, and "left AMA."  ("Notification 
of admission to private hospital," dated January 4, 2002).

Finally, the Board is concerned that an August 2002 medical 
opinion to the effect that "hospitalization after January 5 
occurred under non-emergent conditions and hence cannot be 
reimbursed" does not address the evidence that VA apparently 
refused to accept transfer of the veteran on January 5 and 
again on January 7.

In view of the foregoing, the Board must remand this case to 
ensure that the veteran is afforded all due process of law 
considerations.  While the Board regrets the further delay 
that remand of this case will cause, it recognizes that due 
process considerations require such action.  Accordingly, 
this matter is remanded to the AOJ via the Appeals Management 
Center in Washington, D.C. for the following:

1.  The AOJ should notify the veteran of the 
information and evidence necessary to 
substantiate his reimbursement claim; the 
information and evidence that VA will seek to 
provide; and the information and evidence 
that the veteran is expected to provide.  The 
veteran also should be requested to "provide 
any evidence in [his] possession that 
pertains to the claim."  See 38 C.F.R. 
§ 3.159(b).



2.  The AOJ should obtain the necessary 
release from the veteran for Mease Hospital 
in Dunedin, Florida.  After securing said 
release, the AOJ should obtain the veteran's 
inpatient records, dated from January 4, 2002 
to January 7, 2002.

3.  The AOJ should obtain copies of VA 
outpatient clinical records, from the Bay 
Pines VA Medical Center, dated from January 
2002 to July 2002.  Of particular interest is 
any emergency room records of January 3, 
2002.

4.  After undertaking any additional 
development deemed necessary, the AOJ should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he and his representative should be 
furnished a supplemental statement of the 
case which addresses all evidence associated 
with the claims file since the last statement 
of the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

